Title: General Orders, 16 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Saturday Novr 16th 1782
                     Parole Xenophon.
                     Countersigns York, Zembla.
                  
                  For duty tomorrow the 5th Massachusetts regiment.
                  The 10th Massachusetts regiment will be inspected and mustered on monday next the 18th instant and the Newhamshire Line and Maryland Detachment the next day.
               